Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 1 of 10 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA

 INVESTMENT ASSETS ADVISORY, LLC.
                Petitioner

         v.                                            Civil Action No.: 6:19-cv-01814

 BRANNON P. MCPHERSON,
                Respondent.
                                       /

           PETITION FOR STAY OF FINRA ARBITRATION IN DENVER
         AND ORDER COMPELLING FINRA ARBITRATION IN ORLANDO

         Petitioner, International Assets Advisory, LLC (“IAA), pursuant to the Federal

 Arbitration Act, 9 U.S.C. § 1 et seq., petitions the Court to issue an order (1) compelling

 arbitration of the disputes between it and Respondent Brannon P. McPherson

 (“McPherson”) in Orlando, Florida (“Orlando”) in accordance with the terms of the parties’

 written arbitration agreement, and (2) staying the arbitration currently pending in Denver,

 Colorado (“Denver”).

                                      THE PARTIES

         1.     Petitioner, IAA, is a Florida corporation with its principal place of business

 located at 390 North Orange Avenue in Orlando. IAA is a securities broker-dealer and a

 member of the Financial Industry Regulatory Authority (“FINRA”), a securities industry

 self-regulatory organization.

         2.     Respondent, Brannon P. McPherson, is a resident of Colorado, and was

 associated with IAA as a Registered Representative from May 4, 2016 until March 14,

 2019.
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 2 of 10 PageID 2




                              JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the subject matter of this action pursuant to

 28 U.S.C. § 1331 because the action involves claims under the Securities Exchange Act of

 1934. See Goldman Sachs & Co. v. Golden Empire Schools Financing Authority, 764 F.3rd

 210 (2d Cir. 2014). It also has jurisdiction under 28 U.S.C. §1332 because it is a civil

 action between citizens of different states and the amount in controversy exceeds $75,000,

 exclusive of interest and costs.

        4.      Venue is proper in the Middle District of Florida pursuant to 9 U.S.C. § 4

 because the arbitration agreement at issue contains a forum selection clause that requires

 the location of the arbitration to be in Orlando, and “where the arbitration agreement

 contains a forum selection clause, only the district court in that forum can issue a § 4 order

 compelling arbitration.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Lauer, 49 F.3d 323,

 327 (7th Cir. 1995) (emphasis added).

        5.      This Court has personal jurisdiction over McPherson because the operative

 written agreements between him and IAA provide that any controversy or claim arising out

 of or relating to the agreements shall be settled by FINRA arbitration in Orlando.

                               FACTUAL BACKGROUND

        6.      McPherson’s association and tenure with IAA is set forth in two separate

 contracts, the first is an Independent Contractor Agreement dated June 13, 2016 (“Contract

 A”) and the subsequent one, titled International Assets Advisory, LLC Independent




                                               2
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 3 of 10 PageID 3




 Contractor Agreement, is dated August 20, 2018 (“Contract B”).1 Contract A and Contract

 B (collectively referred to as the “Contracts”) are attached hereto as Exhibits “A” and “B”

 respectively.2 Pursuant to both Contract A and B, McPherson, a licensed securities broker,

 agreed to conduct business as a securities broker “solely through [IAA] and shall utilize

 [IAA] for the processing of all orders for the purchase and sale of all financial products

 and instruments, including securities….” See ¶ 1(a) of Contract B. He operated from a

 branch office located in Denver, as authorized by IAA.

          7.       Contract B requires that McPherson comply with all rules and regulations

 promulgated by the regulatory authorities and IAA’s Written Supervisory Procedures. See

 ¶¶ 5 and 6 of Contract B.

          8.       On or about March 12, 2019, IAA terminated McPherson. As required by

 FINRA rules, IAA reported McPherson’s termination and the reason for the termination to

 FINRA. McPherson’s BrokerCheck record reflects the reason for the termination, that IAA

 “began an internal investigation which uncovered documentation that Mr. McPherson may

 have engaged in unapproved Private Securities Transactions and unapproved Outside

 Business Activities.” McPherson’s current BrokerCheck record is attached as Exhibit “C”.




 1
   Contract A provides that [a]ny controversy or claim arising out of, or relating to, this agreement shall be
 settled by FINRA arbitration in Orlando, Florida….” ¶ 19h of Contract A. Contract B also contains a similar
 provision providing that “[a]ny dispute, claim or controversy arising out of, or relating to, this Agreement,
 or the interpretation hereof, shall be settled by arbitration under the then prevailing rules of FINRA in
 Orlando, Florida….” See ¶ 16 of Contract B. Many of the provisions of the two contracts are the same
 except where as noted herein.
 2
  Contract B is the operative agreement because it supersedes Contract A and was in effect at the time of
 McPherson’s termination by IAA.




                                                      3
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 4 of 10 PageID 4




         9.       On or about April 1, 2019 McPherson filed a Statement of Claim (the

 “SOC”) against IAA with the West Regional Office of the FINRA Office of Dispute

 Resolution in Los Angeles California requesting a hearing location in Denver.3 In the SOC,

 McPherson asserts claims for defamation and breach of contract among other things

 relating to his termination by IAA. He requests damages of not less than $500,000.

         10.      McPherson’s claims sounding in contract arise out of and relate to the

 Contracts. Hence, there can be no doubt that he has chosen to enforce his rights under the

 contract and further recognizes the validity of the Contracts. He should not be permitted

 to enforce certain provisions of his contract with IAA while ignoring others, such as the

 venue provision mandating arbitration in Orlando.

         11.      Prior to composition of a three member arbitration panel, on June 4, 2019,

 IAA filed a Motion a Motion to Change Hearing Location (the “Motion”) with the FINRA

 Case Administrator asserting that the contract between it and McPherson should be

 enforced according to its unambiguous requirement to resolve any dispute between them

 by arbitration under the then prevailing rules of FINRA in Orlando.

         12.      On June 26, 2019, prior to the due date for IAA’s answer to McPherson’s

 Statement of Claim, FINRA’s Case Administrator denied the Motion (the “Administrative

 Order”) and expressly permitted IAA to re-raise the issue to the arbitration panel. A copy

 of the Administrative Order is attached hereto as Exhibit “D”.




 3
  The FINRA arbitration case is styled McPherson v. International Assets Advisory, Case Number 19-
 00888 (the “IAA Arbitration”).



                                                   4
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 5 of 10 PageID 5




        13.     Shortly thereafter, FINRA chose a three member panel to preside over the

 arbitration at a hearing to be conducted in Denver (the “Panel”).

        14.     On August 2, 2019, IAA filed its Answer to McPherson’s Amended

 Statement of Claim denying his allegations. Along with its Answer, IAA filed multiple

 counterclaims against McPherson including a breach of the parties’ contract, fraud, breach

 of fiduciary duty, interference with business relations, and defamation stemming from

 McPherson’s concerted attempts to conceal his participation in a private securities

 transaction and outside business activity without IAA’s consent.

        15.     Pursuant to the right granted to IAA by the Administrative Order, IAA filed

 a motion with the Panel for a Change of Venue on August 8, 2019 (the “Venue Motion”)

 arguing that (1) it was burdensome and prejudicial for IAA to arbitrate in Denver based on

 the fact that the majority of its senior management, all of whom are located in Orlando,

 were likely to be witnesses at the arbitration thereby significantly interfering with IAA’s

 ability to conduct day to day business during the pendency of the seven day hearing, (2)

 records were located in Orlando, and (3) the Contracts mandating Orlando as the venue for

 resolution of the arbitration should be enforced.

        16.     On August 28, 2019, the Panel issued a denial of IAA’s Venue Motion the

 result of which is that the arbitration would be conducted in Denver. The Order explained

 that “[t]he panel denies Respondent’s Motion to the Panel for a Change of Venue dated 8-

 8-19 after conferring and reviewing the parties’ pleadings and attachments and reviewing

 FINRA Regulatory Notice 16-25.” A copy of the Order is attached as Exhibit “E”.




                                              5
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 6 of 10 PageID 6




         17.     The preamble to FINRA Regulatory Notice 16-25 “reminds member firms

 that FINRA rules do not permit member firms to require associated persons to waive their

 right to arbitration under FINRA’s rules in a pre-dispute agreement.” A copy of Regulatory

 Notice 16-25 is attached as Exhibit “F”. The primary support for the portions of Regulatory

 Notice 16-25 pertaining to associated persons is FINRA Rule 13200 of the Code of

 Arbitration Procedure. Rule 13200 provides that member firms and associated persons

 must arbitrate certain of their disputes, as follows:

         (a) Generally

         Except as otherwise provided in the Code, a dispute must be arbitrated under
         the Code if the dispute arises out of the business activities of a member or
         an associated person and is between or among:

         • Members;
         • Members and Associated Persons; or
         • Associated Persons.

 Rule 13200 unambiguously relates to arbitration of a dispute between a member firm, such

 as IAA, and an associated person, such as McPherson. Without doubt, Regulatory Notice

 16-25 requires arbitration as the sole forum to resolve disputes between member firms and

 associated persons and prohibits a waiver of arbitration provision in a contract between

 them.

         18.     IAA does not and has not contested resolution of McPherson’s SOC and

 IAA’s counterclaims through FINRA arbitration. The controversy centers on the location

 for the arbitration.

         19.     FINRA Regulatory Notice 16-25 is silent on the issue of whether parties are

 free to decide on a location for the arbitration. Location for the arbitration is irrelevant to



                                               6
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 7 of 10 PageID 7




 accomplish the purpose of Regulatory Notice 16-25. Whether the arbitration is conducted

 at the FINRA Office of Dispute Resolution in its east coast or west coast offices or

 somewhere else is not the goal of Regulatory Notice 16-25 and the parties are contractually

 permitted to determine the location of the arbitration.

        20.     There are no rules in the FINRA Code of Arbitration Procedure prohibiting

 parties to a contract from choosing the venue for arbitration of their disputes. The only

 rule relating to venue is Rule 13213(a)(2) of the FINRA Code of Arbitration Procedure for

 Industry Disputes and it provides that “[b]efore arbitrator lists are sent to the parties under

 Rule 13403, the parties may agree in writing to a hearing location other than the one

 selected by the Director.”

        21.     Post-filing, McPherson refused to agree to move the IAA Arbitration from

 his self-selected choice of Denver, presumably relying on Rule 13213(a)(2) as a shield to

 prevent arbitration in Orlando. Nothing in that Rule is intended to override the parties’

 prior written agreement on venue.

        22.     The Panel in the IAA Arbitration misapplied Regulatory Notice 16-25 by

 denying IAA’s Venue Motion. In doing so, the Order enables McPherson to willfully

 ignore his Contract with IAA and to use Rule 13213(a)(2) in an unauthorized manner. The

 Panel conferred an unwarranted benefit on McPherson who unilaterally chose venue in

 Denver rather than Orlando, the agreed-upon location for the arbitration specified in the

 Contracts. As a result, the Panel’s Order arbitrarily eviscerated IAA’s bargained for

 contractual right to have the arbitration conducted in Orlando.




                                               7
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 8 of 10 PageID 8




         23.     IAA files this Petition after exhausting its remedies with FINRA Office of

 Dispute Resolution. It is timely because the IAA Arbitration is in its beginning stages with

 hearings scheduled to commence on August 17, 2020.

         24.     The Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), authorizes this

 Court to order arbitration in Orlando and to stay arbitration in Denver. The FAA provides

 in relevant part that:

         A party aggrieved by the alleged failure, neglect, or refusal of another to
         arbitrate under a written agreement for arbitration may petition any United
         States district court . . . for an order directing that such arbitration proceed
         in the manner provided for in such agreement. . . The court shall hear the
         parties, and upon being satisfied that the making of the agreement for
         arbitration or the failure to comply therewith is not in issue, the court shall
         make an order directing the parties to proceed to arbitration in accordance
         with the terms of the agreement. The hearing and proceedings, under such
         agreement, shall be within the district in which the petition for an order
         directing such arbitration is filed.

 See 9 U.S.C. § 4.

         25.     Enforcement of a forum selection clause is a “gateway dispute,” and under

 9 U.S.C. § 4, Congress has given federal district courts “jurisdiction to enforce a forum

 selection clause in a valid arbitration agreement that has been disregarded by the

 arbitrators.” Linsco/Private Ledger Corp. v. Maurice, No. 3:07-0183, 2007 WL 869720,

 *3 (M.D. Tenn. 2007) at 7.

         26.     In addition, the FAA’s grant of power authorizes District Courts to enjoin

 arbitration proceedings conducted contrary to the terms of an arbitration agreement:

         The Act expressly provides federal courts with the power to order parties to
         a dispute to proceed to arbitration where arbitration is called for by the
         contract… To allow a federal court to enjoin an arbitration proceeding
         which is not called for by the contract interferes with neither the letter nor
         the spirit of this law. Rather, to enjoin a party from arbitrating where an


                                                8
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 9 of 10 PageID 9




        agreement to arbitrate is absent is the concomitant of the power to compel
        arbitration where it is present.

 Societe Generale de Surveillance, S.A. v. Raytheon European Management and Systems

 Co., 643 F.2d 863, 868 (1st Cir. 1981).

        27.     Courts have consistently recognized the prima facie validity of forum

 selection clauses and that these clauses must be enforced unless there are grounds for

 revocation of the agreement. See Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 12, 92

 S.Ct.1907, 32 L.Ed.2d 513 (1972); Scherk v. Alberto-Culver Co., 417 U.S. 506, 519 & n.

 14, 94 S.Ct. 2449, 41 L.Ed.2d 270 (1974); Carnival Cruise Lines, Inc. v. Eulala Shute, 499

 U.S. 585, 593-595, 111 S.Ct. 1522, 113 L.Ed.2d 622 (1991).

        28.     IAA does not ask this Court to resolve the substantive dispute between IAA

 and McPherson as set forth in McPherson’s SOC and IAA’s Answer and Counterclaim.

 The substantive dispute shall be resolved in a FINRA arbitration. IAA requests that this

 Court restore its contracted-for right to have the arbitration take place in Orlando and find

 that Regulatory Notice 16-25, relied on by the Panel, is inapplicable to venue.

                                  RELIEF REQUESTED

        For the foregoing reasons, IAA respectfully requests that this Court enter an order

 compelling arbitration in Orlando in accordance with the terms of the parties’ written

 contract and to stay McPherson v. International Assets Advisory, LLC, FINRA Dispute

 Resolution Case No. 19-00888 currently pending in the West Regional Office of FINRA.

 IAA also respectfully requests that the Court grant it the attorneys’ fees and costs incurred

 in this action, and such additional relief as the Court deems appropriate.




                                              9
Case 6:19-cv-01814-CEM-EJK Document 1 Filed 09/19/19 Page 10 of 10 PageID 10




        Respectfully submitted this 19th day of September 2019.


                                            /s/ Myra P. Nicholson
                                            Myra Nicholson, Esq.
                                            Florida Bar No. 710024
                                            Email: mnicholson@iaac.com
                                            390 North Orange Avenue, Suite 750
                                            Orlando, Florida 32801
                                            Telephone: 407-254-1582

                                            Counsel for Petitioner




                                           10
